Mazzarelli, J.,
dissents in part in a memorandum as follows: I agree with the majority’s determinations to dismiss plaintiffs Labor Law § 240 (1) and § 241 (6) claims. However, I would affirm the IAS court’s determination to deny defendant’s motion to dismiss plaintiff’s common-law negligence and Labor Law § 200 claims.
Defendant contends that it is entitled to summary judgment dismissing plaintiff’s statutory and common-law negligence claims because it did not supervise or control the injury-producing work. I would find that defendant has not met its burden of establishing, as a matter of law, that it was without the authority to control the method by which plaintiff unloaded the tin sheets at this job site (see Ross v Curtis-Palmer Hydro*164Elec. Co., 81 NY2d 494, 505 [1993]). While the majority concludes that the record presents no outstanding issues of fact, it is significant that defendant has not produced a copy of its contract with plaintiff’s employer, the agreement which presumably allocated responsibility with respect to safety practices (id.). Summary resolution of the viability of plaintiff’s Labor Law § 200 and common-law negligence claims is presently premature, not only because the contract has not been produced, but also given the deposition testimony indicating that defendant had at least one employee responsible for safety practices, and that defendant had other employees at the job site on the date of the accident (Nation v Morse Diesel, 214 AD2d 494, 495 [1995]).